Title: Abigail Adams to John Adams, 10 August 1775
From: Adams, Abigail
To: Adams, John


     
      Dearest Friend
      Braintree August 10 1775
     
     Tis with a sad Heart I take my pen to write to you because I must be the bearer of what will greatly afflict and distress you. Yet I wish you to be prepaired for the Event. Your Brother Elihu lies very dangerously sick with a Dysentery. He has been very bad for more than a week, his life is despaired of. Er’e I close this Letter I fear I shall write you that he is no more.
     We are all in great distress. Your Mother is with him in great anguish. I hear this morning that he is sensible of his Danger, and calmly resigned to the will of Heaven; which is a great Satisfaction to his mourning Friend’s. I cannot write more at present than to assure you of the Health of your own family. Mr. Elisha Niles lies very bad with the same disorder.—Adieu.
     
     
      August 11
     
     I have this morning occasion to sing of Mercies and judgments. May I properly notice each—a mixture of joy and grief agitate my Bosom. The return of thee my dear partner after a four months absence is a pleasure I cannot express, but the joy is overclouded, and the Day is darkened by the mixture of Grief and the Sympathy I feel for the looss of your Brother, cut of in the pride of life and the bloom of Manhood! in the midst of his usefulness; Heaven sanctify this affliction to us, and make me properly thankful that it is not my sad lot to mourn the loss of a Husband in the room of a Brother.
     May thy life be spaired and thy Health confirmed for the benefit of thy Country and the happiness of thy family is the constant supplication of thy Friend.
    